Boise, J.
It is urged by the appellant that if the jury found that Yellow Jacket did not beat Young’s horse, it would not be a finding, under this issue, that Young’s horse won the race, for it is not so alleged in plaintiffs’ replication; and, therefore, it would be an even race, which would be still undetermined and undecided, and that the money could not be recovered of the stakeholder while the bet was pending.
Conceding, for this argument, that wagers are legal and binding contracts, these parties, as the pleadings show, agreed to run this race on the 4th of July, 1868, and that the winning party should have the wager; and it appears that the race was run. If the race was run and neither horse beat, then it was an even race, and neither party would be entitled to the wager, and each party would have a right to withdraw his deposit from the stakeholder.
In this case the jury must be presumed to have found that Yellow Jacket did not win the race, and that defendant still had the money deposited with him; for everything must be presumed in favor of the regularity of their verdict.
These issues being determined in favor of the plaintiff by the jury, we think he was entitled to judgment.
Judgment is affirmed.